Citation Nr: 1511256	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-04 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether an overpayment of Post-9/11 GI Bill (Chapter 33) benefits in the amount of $21,615.08 is valid.


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel











INTRODUCTION

The Appellant is the spouse of a Veteran who had active service from May 2001 to May 2005, October 2007 to December 2007, May 2009 to May 2010, and returned to active duty on December 16, 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (the agency of original jurisdiction or AOJ).  The case is currently under the jurisdiction of the Portland, Oregon, RO.

The Appellant was scheduled for a travel board hearing at the Portland RO in April 2014, however she failed to report for the hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant applied for Post-9/11 GI Bill education benefits in June 2010.  In July 2010, she was awarded the education benefits at the 100 percent rate as a transfer of entitlement to a dependent from the service member, her spouse.  See 38 U.S.C.A. § 3319 (West 2014); 38 C.F.R. § 21.9570 (2014).  The award included a housing allowance.  The July 2010 award letter informed the Appellant that she must promptly notify VA if there are any changes in enrollment, and that "we can't pay you for" among other things "courses you don't attend," "courses from which you withdraw", and "changes in active duty status."

In July 2012, VA received notice from Lane Community College that the Appellant withdrew from the term beginning June 25, 2012, before the term began.  In August 2012, VA processed the enrollment change, and sent the Appellant a letter which described a resultant housing allowance overpayment in the amount of $1,368.00 for the period from June 24, 2012 to August 1, 2012.

In October 2012, VA corrected the Veteran's record to show that he had returned to active duty on December 16, 2010, and processed the Appellant's enrollment.  In a letter to the Appellant dated in October 2012, the Muskogee RO informed her that she had been paid a monthly housing allowance through August 1, 2012, but that since the Veteran was on active duty, that this had resulted in an overpayment of the housing allowance in the amount of $20,247.08.  The statement of the case dated in December 2012 listed the total housing allowance overpayment amount as $21,615.08.  This was derived by adding $1,368.00 to $20,247.08.  

The Board is aware that the Appellant has not actually disputed the calculated amount of the overpayment; rather, she disagrees with the RO's interpretation of the law regarding whether she was entitled to a housing allowance after the Veteran returned to active duty.

Nevertheless, as the issue before the Board involves the validity of the debt in the calculated amount of $21,615.08, the Board must be able to determine how that figure was arrived at.  It is unclear from the Board's reading of the August 2012 and October 2012 letters to the Appellant, as well as the statement of the case, whether the $1,368.00 figure is included in the $20,247.08, or in addition to it, since both letters describe housing allowance payments through August 1, 2012.

There is no clear audit in the record showing how the overpayment amount of $21,615.08 was calculated.  In order to resolve the question of the validity of the debt, the record must document how the amount of the overpayment was calculated.  See Narron v. West, 13 Vet. App. 223, 228-229 (1999) (holding that the Board should provide reasons and bases justifying why the amount stated was the proper amount of the overpayment, and that a remand was appropriate where the record did not contain an explanation of the way the overpayment had been computed.).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must recalculate the Appellant's overpayment debt and issue an audit showing how the debt was calculated.  The audit should include a clear list of the monthly payments the Appellant actually received for housing allowance for the periods on appeal and specifically whether the amount calculated as an overpayment as a result of her withdrawal from the term beginning June 25, 2012 is included in the larger overpayment amount resulting from the return of the Veteran to active duty as of December 16, 2010.

2.  After the requested development has been completed, the AOJ should readjudicate the Appellant's claim, and if the benefit sought is not granted, issue a Supplemental Statement of the Case, and return the record to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




